DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant amended claims 1, 3-4, 6, 8, 11, 15 and 17-20, canceled claims 2 and 16 in the amendment received on 6/17/2022.

The claims 1, 3-15 and 17-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-15 and 17-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (U.S. Publication No. 2018/0239651 A1) in view of Sato (U.S. Publication No. 2019/0098072 A1), and further in view of Wouhaybi et al. (U.S. Publication No. 2020/0310394 A1).
With respect to claim 1, Gong discloses a method for commissioning a distributed control node (DCN) to a process automation network, the method implemented using one or more processors and comprising: detecting one or more messages transmitted on the process automation network by the DCN (i.e., In another example, another type of system that may include various sensors that collect data to be processed and/or transmitted to a computing environment according to certain embodiments includes a home automation or similar automated network in a different environment, such as an office space, school, public space, sports venue, or a variety of other locations… Data may be collected from such various sensors in raw form, or data may be processed by the sensors to create parameters or other data either developed by the sensors based on the raw data or assigned to the system by a client or other controlling device [a method for commissioning a distributed control node (DCN) to a process automation network, the method implemented using one or more processors and comprising: detecting one or more messages transmitted on the process automation network by the DCN], ¶ 114.  As noted, the computing environment 314 may be a part of a communications grid environment, the communications of which may be implemented as shown in the protocol of FIG. 3. For example, referring to FIG. 2, one or more of machines 220 and 240 may be part of a communications grid computing environment. A gridded computing environment may be employed in a distributed system with non-interactive workloads where data resides in memory on the machines, or compute nodes … Each node may be assigned a particular task such as a portion of a processing project, or to organize or control other nodes within the grid [a method for commissioning a distributed control node (DCN) to a process automation network, the method implemented using one or more processors and comprising: detecting one or more messages transmitted on the process automation network by the DCN], ¶ 132.  Control nodes may maintain knowledge of the status of the nodes in the grid (i.e., grid status information), accept work requests from clients, subdivide the work across worker nodes, coordinate the worker nodes, among other responsibilities. Worker nodes may accept work requests from a control node and provide the control node with results of the work performed by the worker node. A grid may be started from a single node (e.g., a machine, computer, server, etc.). This first node may be assigned or may start as the primary control node that will control any additional nodes that enter the grid [commissioning a distributed control node (DCN)], ¶ 136). 
Gong also discloses wherein the one or more messages announces that the DCN has joined the process automation network (i.e., To add another node or machine to the grid, the primary control node may open a pair of listening sockets, for example. A socket may be used to accept work requests from clients, and the second socket may be used to accept connections from other grid nodes. The primary control node may be provided with a list of other nodes (e.g., other machines, computers, servers) that will participate in the grid, and the role that each node will fill in the grid. Upon startup of the primary control node (e.g., the first node on the grid), the primary control node may use a network protocol to start the server process on every other node in the grid. Command line parameters, for example, may inform each node of one or more pieces of information, such as: the role that the node will have in the grid, the host name of the primary control node, the port number on which the primary control node is accepting connections from peer nodes, among others [wherein the one or more messages announces that the DCN has joined the process automation network]. The information may also be provided in a configuration file, transmitted over a secure shell tunnel, recovered from a configuration server, among others. While the other machines in the grid may not initially know about the configuration of the grid, that information may also be sent to each other node by the primary control node. Updates of the grid information may also be subsequently sent to those nodes, ¶ 140.  The grid may add new machines at any time (e.g., initiated from any control node). Upon adding a new node to the grid, the control node may first add the new node to its table of grid nodes. The control node may also then notify every other control node about the new node. The nodes receiving the notification may acknowledge that they have updated their configuration information, ¶ 144). 
Gong further discloses based on the one or more messages, determining one or more operational technology (OT) capabilities of the DCN (i.e., In some embodiments, the processor may be caused to perform operations comprising: comparing processing capabilities of hardware resources available to the first host instance to processing capabilities of hardware resources available to the second host instance, ¶ 10). 
Gong also discloses based on the one or more of the OT capabilities commissioning the DCN to the process automation network, wherein the commissioning includes: matching one or more other process automation nodes on the process automation network to the DCN; and configuring the DCN to cooperate with one or more of the matched other process automation nodes on the process automation network to implement a process (i.e., In some embodiments, the processor may be caused to perform operations comprising: comparing processing capabilities of hardware resources available to the first host instance to processing capabilities of hardware resources available to the second host instance [matching one or more other process automation nodes on the process automation network to the DCN], ¶ 10.  Various embodiments are generally directed to decentralized load balancing in a host cluster utilized to coordinate performance of tasks in a workload, such as via service agents and/or host instances included in the host cluster [configuring the DCN to cooperate with one or more other process automation nodes on the process automation network to implement a process], for instance. Some embodiments are particularly directed to a set of service agents on one or more host instances that utilize a shared cache to coordinate among themselves to balance a workload with no centralized controller or balancer, ¶ 85.  In one or more embodiments, a set of service agents may automatically and cooperatively balance a workload among themselves [configuring the DCN to cooperate with one or more of the matched other process automation nodes on the process automation network to implement a process], abstract.  In many embodiments, the weighting conditions may include a weight associated with or assigned to each host instance in a cluster. In one or more embodiments, a weight may indicate a rating of resources available to a host instance. In one or more such embodiments, the rating may be relative to other host instances in a host cluster. In various embodiments, the weighting conditions may be based on processing capabilities of hardware resources available to respective host instances. In various such embodiments, this may enable better utilization of host instances in a cluster. For instance, if a first host instance has a greater weight than a second host instance, a workload may be balanced such that the first host instance, or service agent(s) implemented thereon, receive a larger portion than the second host instance, or service agent(s) implemented thereon. In some instances, more service agents may be implemented on a host instance with a greater weight than host instances with less weight. Similarly, in various embodiments, requirements of different tasks or their frequency may be factored into how a workload is distributed [configuring the DCN to cooperate with one or more of the matched other process automation nodes on the process automation network to implement a process], ¶ 90.  Control nodes may maintain knowledge of the status of the nodes in the grid (i.e., grid status information), accept work requests from clients, subdivide the work across worker nodes, coordinate the worker nodes, among other responsibilities. Worker nodes may accept work requests from a control node and provide the control node with results of the work performed by the worker node. A grid may be started from a single node (e.g., a machine, computer, server, etc.). This first node may be assigned or may start as the primary control node that will control any additional nodes that enter the grid [DCN and other process automation nodes on the process automation network cooperating], ¶ 136). 
Gong may not explicitly disclose including a count of input/output (I/O) channels of the DCN and types of the I/O channels.
However, Sato discloses including a count of input/output (I/O) channels of the DCN and types of the I/O channels (i.e., A plant or a factory (hereinafter collectively referred to as “plant”) commonly utilizes a process automation system (PAS) to implement advanced automatic operations for controlling and managing various types of process data (e.g., pressure, temperature, flow quantity, etc.) in an industrial process [types of the I/O channels], ¶ 2.  To secure a certain level of the reliability in such a system operating under the open architecture, it is being proposed to limit the total number of I/O devices to be connected to a single controller. In particular, a distributed control node (DCN) is defined for handling an input signal from or a single output to an I/O device [including a count of input/output (I/O) channels of the DCN and types of the I/O channels]. In this configuration, an error caused in the DCN only affects the single loop consisting of the single input and the single output device, and thereby is prevented from propagating in other control loops, ¶ 7.  In one or more embodiments of the invention, each of the DCNs basically handles a single field device (e.g., a sensor and an actuator), which allows thousands of I/O and control operations to be performed in parallel [including a count of input/output (I/O) channels of the DCN and types of the I/O channels]. Thus, even if some of the DCNs need to perform the additional MV calculations required in the embodiments, each operation does not have negative impact on the entire control cycle, ¶ 62) in order to provide a management system for an automated plant facility containing as least one distributed control node (DCN) (¶s 7-8).
Sato also discloses configuring the DCN to cooperate with one or more of the matched other process automation nodes on the process automation network (i.e., When the error is not detected (i.e., the MV calculated in the two processors are identical), the DCN 40 sets the MV to the actuator 30. On the contrary, when the error is detected (i.e., the calculated MVs are not identical), the DCN 40 does not set the MV to the actuator 30. Instead, the DCN 40 reports an error to the PC 50. In this case, the actuator 30 continues to operate by using the current MV value [configuring the DCN to cooperate with one or more of the matched other process automation nodes on the process automation network], ¶ 38.  The DCN 20a may also send the SV(a) and the TP(a) to the DCN 40a together with the MV(a) and PV. Further, the DCN 20a sends the PV to the PC 50a (S206) [configuring the DCN to cooperate with one or more of the matched other process automation nodes on the process automation network], ¶ 56.  In one or more embodiments of the invention, each of the DCNs basically handles a single field device (e.g., a sensor and an actuator), which allows thousands of I/O and control operations to be performed in parallel. Thus, even if some of the DCNs need to perform the additional MV calculations required in the embodiments, each operation does not have negative impact on the entire control cycle, ¶ 62.  Further, similarly to the DCN 40a, the DCNs 40b and 40b′ may each calculate a MV(b) and compare it with the MV(a) to detect a calculation error in the system. Because the sensors 10 and 10′ are closely arranged in the plant to measure substantially the same PV, the DCNs 40b and 40b′ are expected to calculate the same MV. Each of the DCNs 20b, 20b′, 40b, and 40b′ is connected with the PC 50b by the real-time network, ¶ 63). 
Therefore, based on Gong in view of Sato, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sato to the system of Gong in order to provide a management system for an automated plant facility containing as least one distributed control node (DCN).
Gong and Sato may not explicitly disclose configuring the control node to cooperate with one or more of the matched other process automation nodes on the process automation network to implement a process control loop that includes operating at least one actuator of one or more of the matched other process automation nodes based on one or more sensor signals generated by one or more of the matched other process automation nodes.
However, Wouhaybi discloses configuring the control node to cooperate with one or more of the matched other process automation nodes on the process automation network to implement a process control loop that includes operating at least one actuator of one or more of the matched other process automation nodes based on one or more sensor signals generated by one or more of the matched other process automation nodes (i.e., In an example, the ECN nodes 150A, 150B [control nodes] support a single input or output to a single field-bus device via a sensor or actuator or smart device (e.g., located externally to an ECN cabinet) [a process control loop that includes operating at least one actuator of one or more of the matched other process automation nodes based on one or more sensor signals generated by one or more of the matched other process automation nodes]. The ECN device architecture may be extended through an ECN cabinet or rack system that extends the openness and flexibility of the distributed control system addressing wiring, upgrade, and fault-tolerance limitations with existing proprietary DCS systems [configuring the control node to cooperate with one or more of the matched other process automation nodes on the process automation network], ¶ 108.  In the example of FIG. 12, orchestration scenario 1210A shows a scenario where applications 1-4 (application deployment 1230A) may be distributed across independent nodes of the system to conduct process 1220A [configuring the control node to cooperate with one or more of the matched other process automation nodes on the process automation network]. … Rather, applications 1-4 must be orchestrated together for any orchestration event, to successfully conduct process 1220B [to implement a process that includes operating at least one actuator of one or more of the matched other process automation nodes based on one or more sensor signals generated by one or more of the matched other process automation nodes], ¶ 194.  FIG. 14 depicts a flowchart 1400 of an example orchestration sequence for a distributed control application strategy. In this example, each function block application resides in a different compute node of the system. Specifically, FIG. 14 implements an orchestration method that considers the application cycle time, application runtime, application input/output signal dependency, and application process sequencing of each block of the control loop in addition to compute, storage and memory and network resource availability to effectively allow orchestration of the control application to occur across the available resources without interrupting control execution [a process control loop], ¶ 196.  Orchestration is the act of matching a user's requirements for an application (which may be composed of many processing, networking, and/or storage components) to the capabilities of the physical world and deploying the application (such as by configuring the physical world and distributing and configuring the application components) [configuring the control node to cooperate with one or more of the matched other process automation nodes on the process automation network], ¶ 208.  In a further example, control-loop-like checks and feedback mechanisms may be added to the orchestration approaches discussed above, ¶ 231.  Also see figure 13 for node cooperation) in order to provide data processing and communications within distributed and interconnected device networks, as well as techniques for defining operations of a software defined industrial system (SDIS) provided from configurable Internet Of Things devices and device networks (¶ 2).
Therefore, based on Gong in view of Sato, and further in view of Wouhaybi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wouhaybi to the system of Gong and Sato in order to provide data processing and communications within distributed and interconnected device networks, as well as techniques for defining operations of a software defined industrial system (SDIS) provided from configurable Internet Of Things devices and device networks.

With respect to claim 3, Gong discloses wherein the matching includes matching at least one actuator of the process automation network with the DCN based on a profile of the at least one actuator (i.e., In many embodiments, the weighting conditions may include a weight associated with or assigned to each host instance in a cluster. In one or more embodiments, a weight may indicate a rating of resources available to a host instance. In one or more such embodiments, the rating may be relative to other host instances in a host cluster. In various embodiments, the weighting conditions may be based on processing capabilities of hardware resources available to respective host instances. In various such embodiments, this may enable better utilization of host instances in a cluster. For instance, if a first host instance has a greater weight than a second host instance, a workload may be balanced such that the first host instance, or service agent(s) implemented thereon, receive a larger portion than the second host instance, or service agent(s) implemented thereon. In some instances, more service agents may be implemented on a host instance with a greater weight than host instances with less weight. Similarly, in various embodiments, requirements of different tasks or their frequency may be factored into how a workload is distributed, ¶ 90.  In one or more embodiments, different resources may be provisioned to various service agents. In some embodiments, capabilities of different host instances, such as the capabilities of underlying hardware, may be utilized to determine a weight associated with a respective host instance. In some such instances, the capabilities of different host instances may thereby be factored into how a workload is distributed, ¶ 91.  The weight could be a type of profile for matching against). 

With respect to claim 4, Gong discloses wherein the matching includes matching at least one sensor of the process automation network with the DCN based on a profile of the at least one sensor (i.e., In many embodiments, the weighting conditions may include a weight associated with or assigned to each host instance in a cluster. In one or more embodiments, a weight may indicate a rating of resources available to a host instance. In one or more such embodiments, the rating may be relative to other host instances in a host cluster. In various embodiments, the weighting conditions may be based on processing capabilities of hardware resources available to respective host instances. In various such embodiments, this may enable better utilization of host instances in a cluster. For instance, if a first host instance has a greater weight than a second host instance, a workload may be balanced such that the first host instance, or service agent(s) implemented thereon, receive a larger portion than the second host instance, or service agent(s) implemented thereon. In some instances, more service agents may be implemented on a host instance with a greater weight than host instances with less weight. Similarly, in various embodiments, requirements of different tasks or their frequency may be factored into how a workload is distributed, ¶ 90.  In one or more embodiments, different resources may be provisioned to various service agents. In some embodiments, capabilities of different host instances, such as the capabilities of underlying hardware, may be utilized to determine a weight associated with a respective host instance. In some such instances, the capabilities of different host instances may thereby be factored into how a workload is distributed, ¶ 91.  In other embodiments, network devices may provide a large amount of data, either all at once or streaming over a period of time (e.g., using event stream processing (ESP), described further with respect to FIGS. 8-10), to the computing environment 114 via networks 108. For example, network devices 102 may include network computers, sensors, databases, or other devices that may transmit or otherwise provide data to computing environment 114, ¶ 99.  The weight could be a type of profile for matching against). 

With respect to claim 5, Gong may not explicitly disclose wherein the detecting includes receiving one or more of the messages as a multicast message.
However, Sato discloses wherein the detecting includes receiving one or more of the messages as a multicast message (i.e., These settings may be done at the same time by multicast transmission, ¶ 55) in order to provide a management system for a plant facility and a method for managing the plant facility (¶ 1). 
Therefore, based on Gong in view of Sato, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sato to the system of Gong in order to provide a management system for a plant facility and a method for managing the plant facility.

With respect to claim 6, Gong discloses wherein the configuring includes causing configuration data to be installed on the DCN (i.e., Various embodiments described herein may include an apparatus comprising a processor and a storage to store instructions that, when executed by the processor, cause the processor to perform operations, ¶ 3.  Useful machines for performing operations of various embodiments include machines selectively activated or configured by a routine stored within that is written in accordance with the teachings herein, and/or include apparatus specially constructed for the required purpose, ¶ 94.  In some embodiments, the systems may be configured as a distributed system where one or more components of the system are distributed across one or more networks in a cloud computing system and/or a fog computing system, ¶ 96.  Also see ¶ 101 about installing executable code for perform said functions). 
Gong further discloses wherein the configuration data facilitates cooperation between the DCN and the one or more other nodes on the process automation network to implement the process (i.e., The machines that make up computing environment 214 may include specialized computers, servers, or other machines that are configured to individually and/or collectively process large amounts of data, ¶ 117). 
Gong may not explicitly disclose a process control loop.
However, Sato discloses a process control loop (i.e., According to one or more embodiments of the invention, all of the operations (i.e., parameter setting, PV measurement, and MV calculation and comparison) may be completed within the control loop of the DCN 40d [a process control loop]. For example, once the DCN 40d detects an error in the MV calculation, it may stop only the operation of the sensor and actuator related to that erroneous calculation. Thus, the DCN 40d does not need to stop its operation in order for excluding the potentially defective sensors, and it should stop only the control loops [a process control loop] which may have errors. In other words, the DCN 40d allows for autonomous operation of a part of the system, ¶ 91) in order to provide a management system for an automated plant facility containing as least one distributed control node (DCN) (¶s 7-8).
Therefore, based on Gong in view of Sato, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sato to the system of Gong in order to provide a management system for an automated plant facility containing as least one distributed control node (DCN).

With respect to claim 7, Gong and Sato may not explicitly disclose wherein the causing includes pushing the configuration data to the DCN over the process automation network.
However, Wouhaybi discloses wherein the causing includes pushing the configuration data to the DCN over the process automation network (i.e., FIG. 2B illustrates an example configuration of a distributed edge control node (ECN) subsystem within an SDIS operational architecture [DCN over the process automation network], ¶ 107.  When an operator deploys a new application definition (e.g., the orchestration 920 receives an output from the control standards design 910), the orchestration 920 determines how to best fit the functional blocks 990 to the set of available resources in map 930, and deploys the underlying software components that implement the functional blocks 990 [wherein the causing includes pushing the configuration data to the DCN]. Deployment of an end-to-end application may include, for example, creating virtual machines within a server, injecting code into control loops (e.g., control loops 970), and creating communication paths between components, as needed. Orchestration 920 also may be dynamic to allow functional blocks to be migrated upon failure of a computational resource, without requiring a system-wide restart. In addition, updates to the implementation of a component may be pushed, causing code to be updated as needed, ¶ 173) in order to provide data processing and communications within distributed and interconnected device networks, as well as techniques for defining operations of a software defined industrial system (SDIS) provided from configurable Internet Of Things devices and device networks (¶ 2).
Therefore, based on Gong in view of Sato, and further in view of Wouhaybi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wouhaybi to the system of Gong and Sato in order to provide data processing and communications within distributed and interconnected device networks, as well as techniques for defining operations of a software defined industrial system (SDIS) provided from configurable Internet Of Things devices and device networks.

With respect to claim 8, Gong discloses wherein the one or more OT capabilities of the added DCN further include one or more of: a range limit associated with the DCN; a preferred unit of measurement of the DCN; an update frequency of the DCN; one or more analog-to-digital conversion parameters of the DCN; one or more signal conditioning parameters of the DCN; or any combination thereof (i.e., In some embodiments, the processor may be caused to perform operations comprising: comparing processing capabilities of hardware resources available to the first host instance to processing capabilities of hardware resources available to the second host instance; and determining the load difference threshold based on the comparison, wherein when the processing capabilities of the hardware resources available to the first host are equal to the processing capabilities of the hardware resources available to the second host, the load difference threshold is determined to be zero [a range limit associated with the DCN], ¶ 10.  In one or more embodiments, the service threshold may comprise a time equal to twice a service interval, wherein the service interval comprises an amount of time between initialization and expiration of the first timer, ¶ 11.  Similarly, in various embodiments, requirements of different tasks or their frequency may be factored into how a workload is distributed [an update frequency of the DCN], ¶ 90). 

With respect to claim 9, Gong discloses verifying or authenticating the DCN based on data received over one or more computer networks from a vendor system associated with the DCN (i.e., If it is on the list, it may then attempt to authenticate the connection. If authentication is successful, the authenticating node may transmit information to its peer, such as the port number on which a node is listening for connections, the host name of the node, information about how to authenticate the node, among other information. When a node, such as the new control node, receives information about another active node, it will check to see if it already has a connection to that other node. If it does not have a connection to that node, it may then establish a connection to that control node, ¶ 141.  Any worker node added to the grid may establish a connection to the primary control node and any other control nodes on the grid. After establishing the connection, it may authenticate itself to the grid (e.g., any control nodes, including both primary and backup, or a server or user controlling the grid). After successful authentication, the worker node may accept configuration information from the control node, ¶ 142). 


With respect to claim 10, Gong and Sato may not explicitly disclose wherein the verifying comprises cross-referencing identification information associated with the DCN with the data received from the vendor system.
However, Wouhaybi discloses wherein the verifying comprises cross-referencing identification information associated with the DCN with the data received from the vendor system (i.e., The MCU 4308 may turn on power rails, boot the CPU 4306, download latest firmware, etc., when activating the CPU 4306 from the inactive state. In an example, the CPU 4306 may have a low or high power mode, which may be activated or deactivated instead of turning the CPU 4306 off or on. This example may be useful in cases where the CPU 4306 is put in a low power state instead of being powered off to reduce thermal output, such as when the CPU 4306 may be needed to be activated quickly, ¶ 462.  In an example, the low power state may be implemented by providing cryptographic tokens that the orchestrator 4202 obtains from the CPU manufacturer. These tokens may be sent to the CPU 4306 via the MCU 4308, ¶ 463.  The tokens may, for example, be signed using a key that only the CPU manufacturer and the CPU 4306 know (e.g., burned into CPU 4306 at manufacture), allowing each token to be validated [wherein the verifying comprises cross-referencing identification information associated with the DCN with the data received from the vendor system]. Each token may be unique, allowing the CPU 4306 to run for some amount of time, ¶ 464.  In another example, the tokens are authenticated by the MCU 4308 using a secret known to the manufacturer and the MCU 4308 [wherein the verifying comprises cross-referencing identification information associated with the DCN with the data received from the vendor system]. For example, as long as the MCU 4308 and the CPU 4306 are manufactured together in a single package of an SoC. This example may prevent a denial of service attack created by having the CPU 4306 woken up to validate the token, ¶ 465) in order to provide data processing and communications within distributed and interconnected device networks, as well as techniques for defining operations of a software defined industrial system (SDIS) provided from configurable Internet Of Things devices and device networks (¶ 2).
Therefore, based on Gong in view of Sato, and further in view of Wouhaybi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wouhaybi to the system of Gong and Sato in order to provide data processing and communications within distributed and interconnected device networks, as well as techniques for defining operations of a software defined industrial system (SDIS) provided from configurable Internet Of Things devices and device networks.

With respect to claim 11, Gong discloses a distributed control node (DCN) comprising circuitry to: transmit one or more messages on a process automation network, wherein the one or more messages announce that the DCN has joined the process automation network (i.e., To add another node or machine to the grid, the primary control node may open a pair of listening sockets, for example. A socket may be used to accept work requests from clients, and the second socket may be used to accept connections from other grid nodes. The primary control node may be provided with a list of other nodes (e.g., other machines, computers, servers) that will participate in the grid, and the role that each node will fill in the grid. Upon startup of the primary control node (e.g., the first node on the grid), the primary control node may use a network protocol to start the server process on every other node in the grid. Command line parameters, for example, may inform each node of one or more pieces of information, such as: the role that the node will have in the grid, the host name of the primary control node, the port number on which the primary control node is accepting connections from peer nodes, among others [wherein the one or more messages announces that the DCN has joined the process automation network]. The information may also be provided in a configuration file, transmitted over a secure shell tunnel, recovered from a configuration server, among others. While the other machines in the grid may not initially know about the configuration of the grid, that information may also be sent to each other node by the primary control node. Updates of the grid information may also be subsequently sent to those nodes, ¶ 140). 
Gong further discloses convey one or more operational technology (OT) capabilities of the DCN (i.e., In some embodiments, the processor may be caused to perform operations comprising: comparing processing capabilities of hardware resources available to the first host instance to processing capabilities of hardware resources available to the second host instance, ¶ 10). 
Gong also discloses receive configuration data from a configuration node over the process automation network, wherein the configuration data includes: information technology (IT) configuration data that enables the DCN to engage in network communication with other nodes on the process automation network (i.e., FIG. 2 illustrates an example network including an example set of devices communicating with each other over an exchange system and via a network, according to embodiments of the present technology. As noted, each communication within data transmission network 100 may occur over one or more networks. System 200 includes a network device 204 configured to communicate with a variety of types of client devices, for example client devices 230, over a variety of types of communication channels, ¶ 110). 
Gong further discloses OT capabilities (i.e., In some embodiments, the processor may be caused to perform operations comprising: comparing processing capabilities of hardware resources available to the first host instance to processing capabilities of hardware resources available to the second host instance, ¶ 10).
Gong also discloses exchange data with one or more of compatible actuators or sensors to implement the process (i.e., Network device sensors may also perform processing on data it collects before transmitting the data to the computing environment 114, or before deciding whether to transmit data to the computing environment 114. For example, network devices may determine whether data collected meets certain rules, for example by comparing data or values computed from the data and comparing that data to one or more thresholds. The network device may use this data and/or comparisons to determine if the data should be transmitted to the computing environment 214 for further use or processing [exchange data with one or more of compatible actuators or sensors to implement the process], ¶ 116.  In some embodiments, computing environment 314 can interact with various layers by exchanging communications with equipment operating on a particular layer by routing or modifying existing communications. In another embodiment, such as in a grid computing environment, a node may determine how data within the environment should be routed (e.g., which node should receive certain data) based on certain parameters or information provided by other layers within the model, ¶ 131). 
Gong may not explicitly disclose include a count of input/output (I/O) channels of the DCN and types of the I/O channels.
However, Sato discloses include a count of input/output (I/O) channels of the DCN and types of the I/O channels (i.e., A plant or a factory (hereinafter collectively referred to as “plant”) commonly utilizes a process automation system (PAS) to implement advanced automatic operations for controlling and managing various types of process data (e.g., pressure, temperature, flow quantity, etc.) in an industrial process [types of the I/O channels], ¶ 2.  To secure a certain level of the reliability in such a system operating under the open architecture, it is being proposed to limit the total number of I/O devices to be connected to a single controller. In particular, a distributed control node (DCN) is defined for handling an input signal from or a single output to an I/O device [including a count of input/output (I/O) channels of the DCN and types of the I/O channels]. In this configuration, an error caused in the DCN only affects the single loop consisting of the single input and the single output device, and thereby is prevented from propagating in other control loops, ¶ 7.  In one or more embodiments of the invention, each of the DCNs basically handles a single field device (e.g., a sensor and an actuator), which allows thousands of I/O and control operations to be performed in parallel [including a count of input/output (I/O) channels of the DCN and types of the I/O channels]. Thus, even if some of the DCNs need to perform the additional MV calculations required in the embodiments, each operation does not have negative impact on the entire control cycle, ¶ 62) in order to provide a management system for an automated plant facility containing as least one distributed control node (DCN) (¶s 7-8).
Sato also discloses a process control loop (i.e., According to one or more embodiments of the invention, all of the operations (i.e., parameter setting, PV measurement, and MV calculation and comparison) may be completed within the control loop of the DCN 40d [a process control loop]. For example, once the DCN 40d detects an error in the MV calculation, it may stop only the operation of the sensor and actuator related to that erroneous calculation. Thus, the DCN 40d does not need to stop its operation in order for excluding the potentially defective sensors, and it should stop only the control loops [a process control loop] which may have errors. In other words, the DCN 40d allows for autonomous operation of a part of the system, ¶ 91).
Therefore, based on Gong in view of Sato, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sato to the system of Gong in order to provide a management system for an automated plant facility containing as least one distributed control node (DCN).
Gong and Sato may not explicitly disclose OT configuration data that enables the control node to operate one or more compatible actuators based on one or more sensor signals generated by one or more sensors on the process automation network to implement a process control loop; wherein the one or more compatible actuators are matched with the control node based on one or more of the OT capabilities and in accordance with the configuration data.
However, Wouhaybi discloses OT configuration data that enables the control node to operate one or more compatible actuators based on one or more sensor signals generated by one or more sensors on the process automation network to implement a process control loop; wherein the one or more compatible actuators are matched with the control node based on one or more of the OT capabilities and in accordance with the configuration data (i.e., In an example, the ECN nodes 150A, 150B [control nodes] support a single input or output to a single field-bus device via a sensor or actuator or smart device (e.g., located externally to an ECN cabinet) [a process control loop that includes operating at least one actuator of one or more of the matched other process automation nodes based on one or more sensor signals generated by one or more of the matched other process automation nodes]. The ECN device architecture may be extended through an ECN cabinet or rack system that extends the openness and flexibility of the distributed control system addressing wiring, upgrade, and fault-tolerance limitations with existing proprietary DCS systems [OT configuration data that enables the control node to operate one or more compatible actuators based on one or more sensor signals generated by one or more sensors on the process automation network], ¶ 108.  In the example of FIG. 12, orchestration scenario 1210A shows a scenario where applications 1-4 (application deployment 1230A) may be distributed across independent nodes of the system to conduct process 1220A [OT configuration data that enables the control node to operate one or more compatible actuators based on one or more sensor signals generated by one or more sensors on the process automation network]. … Rather, applications 1-4 must be orchestrated together for any orchestration event, to successfully conduct process 1220B [to implement a process control loop; wherein the one or more compatible actuators are matched with the control node based on one or more of the OT capabilities and in accordance with the configuration data], ¶ 194.  FIG. 14 depicts a flowchart 1400 of an example orchestration sequence for a distributed control application strategy. In this example, each function block application resides in a different compute node of the system. Specifically, FIG. 14 implements an orchestration method that considers the application cycle time, application runtime, application input/output signal dependency, and application process sequencing of each block of the control loop in addition to compute, storage and memory and network resource availability to effectively allow orchestration of the control application to occur across the available resources without interrupting control execution [a process control loop], ¶ 196.  Orchestration is the act of matching a user's requirements for an application (which may be composed of many processing, networking, and/or storage components) to the capabilities of the physical world and deploying the application (such as by configuring the physical world and distributing and configuring the application components) [OT configuration data that enables the control node to operate one or more compatible actuators based on one or more sensor signals generated by one or more sensors on the process automation network], ¶ 208.  In a further example, control-loop-like checks and feedback mechanisms may be added to the orchestration approaches discussed above, ¶ 231.  Also see figure 13 for node cooperation) in order to provide data processing and communications within distributed and interconnected device networks, as well as techniques for defining operations of a software defined industrial system (SDIS) provided from configurable Internet Of Things devices and device networks (¶ 2).
Therefore, based on Gong in view of Sato, and further in view of Wouhaybi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wouhaybi to the system of Gong and Sato in order to provide data processing and communications within distributed and interconnected device networks, as well as techniques for defining operations of a software defined industrial system (SDIS) provided from configurable Internet Of Things devices and device networks.

With respect to claim 13, Gong discloses wherein the IT configuration data includes a security certificate to facilitate encrypted communication (i.e., In one embodiment, communications between two or more systems and/or devices can be achieved by a secure communications protocol, such as secure sockets layer (SSL) or transport layer security (TLS). In addition, data and/or transactional details may be encrypted, ¶ 107). 

With respect to claim 14, Gong discloses wherein the IT configuration data includes time sensitive networking settings (i.e., In various embodiments, the first timestamp may be associated with the first task type and one of the one or more agents in the active state for the first task type, and wherein setting the first service agent as one of the one or more agents in the active state for the first task type associates the first timestamp with the first service agent, ¶ 6.  There are also other time sensitive related settings discussed in the ¶ 13 and throughout the disclosure). 

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (U.S. Publication No. 2018/0239651 A1) in view of Sato (U.S. Publication No. 2019/0098072 A1), and Wouhaybi et al. (U.S. Publication No. 2020/0310394 A1), and in further view of Wetterwald et al. (U.S. Publication No. 2019/0163548 A1).
With respect to claim 12, Gong discloses wherein the circuitry is to receive an update from, or at the direction of, the configuration node (i.e., While the other machines in the grid may not initially know about the configuration of the grid, that information may also be sent to each other node by the primary control node. Updates of the grid information may also be subsequently sent to those nodes, ¶ 140). 
Gong, Sato and Wouhaybi may not explicitly disclose a software or firmware update.
However, Wetterwald discloses a software or firmware update (i.e., In various embodiments, supervisory device 502 may include a computed route from node 132a to node 132e in instruction 506. This could be implemented through the use of a source routed feature and could be extended particularly for the distribution of software updates, ¶ 59) in order to provide updating over a geographically distributed collection of nodes interconnected by communication links such as sensors (¶s 14 and 30).
Therefore, based on Gong in view of Sato and Wouhaybi, and further in view of Wetterwald, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Wetterwald to the system of Gong, Sato and Wouhaybi in order to provide updating over a geographically distributed collection of nodes interconnected by communication links such as sensors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
9/13/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447